Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.

Allowable Subject Matter
Claims 22, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.

Claims 1-3, 5-11, 13-17, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Holenweger et al. (US20140114943, Holenweger) in view of Gupta et al. (US20100223345, Gupta).

As to claims 1, 9, 17:
Holenweger shows: a computer-readable medium, and corresponding method, corresponding system, comprising instructions that are executable by one or more processors to cause a computing system to:
receive user input indicating a request to display a search page (¶[0039]) (e.g., upon toggling a map view, presenting a vertical calendar interface for searching’; the calendar view also presents a list corresponding to events shown on the map 206);
cause the search page to be displayed in response to the user input (¶ [0039]) (fig. 2B);
automatically obtain, in response to the user input, event information about an event involving a user (¶ [0038]) (e.g., display a graphical representation of a personalized result of a search query), 
a searchable database (¶ [0038], [0049]) (e.g., searching a searchable database to display a personalized result of a search query);
and cause the event information to be automatically displayed on the search page (¶ [0039]) (figs. 2B), 
wherein the event information is obtained and displayed without any additional user input other than the user input indicating the request to display the search page (¶ [0039]) (e.g., the event information is obtained and displayed and there is no further input after the toggling).
Holenweger fails to specifically show: 
automatically searching, in response to the request to display the search page, stored files for files that are relevant to events involving the user.
In the same field of invention, Gupta teaches: communication applications having conversation and meeting environments. Gupta further teaches:
automatically obtain, in response to user input, event information about an event involving a user (¶ [0034], [0035]) (e.g., enabling a user to search meetings, and in response, obtaining pre-meeting content ),
wherein automatically obtaining the event information comprises automatically searching, in response to the request to display the search page, stored files for files that are relevant to events involving the user (¶ [0034], [0035]) (e.g., obtaining pre-meeting content files prior to a meeting); ; 
and cause the event information to be automatically displayed on a page (¶ [0030], [0065]) (e.g., displaying meeting information on a meeting component 102; meeting component 102 may be a webpage), 
wherein the event information is obtained and displayed without any additional user input other than the user input indicating the request to display the page (¶ [0049], [0052]) (e.g., displaying a 
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Holenweger and Gupta before the effective filing date of the invention, to have combined the teachings of Gupta with the computer readable medium as taught by Holenweger. 
One would have been motivated to make such combination because a way to enable a user to prepare for an upcoming meeting would have been obtained and desired, as expressly taught by Gupta (¶ [0052]).

As to claim 2:
Holenweger further shows: The computer-readable medium of claim 1, 
wherein the search page (fig. 2B) is displayed by a personal information manager (¶ [0027]) (e.g., a gui may display personalized results);
the personal information manager comprises 
and automatically obtaining the event information further comprises automatically searching, in response to the request to display the search page, at least two of 

Gupta further teaches:
 wherein the search page is displayed by a 

and automatically obtaining the event information further comprises automatically searching, in response to the request to display the search page, at least two of stored conversations, calendar events, tasks, contact information, and notes for information that is relevant to the events involving the user (¶ [0034], [0052]) (e.g., a search component searches multiple meetings to locate content related to a specific project; meeting content can be any documents or files that can be used to prepare for a meeting).
One would have been motivated to make such combination because a way to enable a user to prepare for an upcoming meeting would have been obtained and desired, as expressly taught by Gupta (¶ [0052]).

As to claims 3, 11, Holenweger shows:
further comprising additional instructions that are executable by the one or more processors to cause the computing system to:
cause  a user interface element associated with the event information to be displayed (e.g.,. event pin or event title from the list view);
receive additional user input selecting the user interface element;
and cause additional event information to be displayed in response to the additional user input selecting the user interface element (¶ [0042]) (e.g., display window 400 shows the details of the selected event).

As to claims 5, 13, Gupta further shows:
wherein:

and the additional event information comprises a filename corresponding to the file and an additional user interface element that, when activated, causes a preview of the file to be displayed (fig. 11, ¶ [0052]).
One would have been motivated to make such combination because a way to enable a user to prepare for an upcoming meeting would have been obtained and desired, as expressly taught by Gupta (¶ [0052]).

As to claims 6, 14, Gupta further shows:
wherein: the event information comprises a message about an email conversation that the user should review prior to the event; and the additional event information comprises a subject line associated with the email conversation and an additional user interface element that, when activated, causes at least some portion of a message body of an email message belonging to the email conversation to be displayed (¶ [0052], [0040], [0063]) (e.g., a user may read pre-meeting content; conversation format may include email; content reasonably includes that of an active or saved conversation).
One would have been motivated to make such combination because a way to enable a user to prepare for an upcoming meeting would have been obtained and desired, as expressly taught by Gupta (¶ [0052]).

As to claims 7, Gupta further teaches:

display a first shortcut action that enables the user to join the online meeting (¶ [0030]) (e.g., one-click access to join available meetings);
and display a second shortcut action after the online meeting has ended, wherein the second shortcut action prompts the user to record notes about the online meeting (¶ [0035]) (e.g., post meeting content can be reviewed).
One would have been motivated to make such combination because a way to enable a user to prepare for an upcoming meeting would have been obtained and desired, as expressly taught by Gupta (¶ [0052]).

As to claims 8, 16, Holenweger shows:
wherein:
the event is a past event (¶ [0041]) (e.g., the event may be a past event);
and further comprising additional instructions that are executable by the one or more processors to cause the computing system to display a summary of the event (¶ [0042], [0006]) (e.g., upon selecting the event, details about the event are displayed, such as, the start and end point, time and duration, size of venue, sub-events, etc.).

As to claim 10, Holenweger further shows:
wherein the event information comprises at least one of:
participant information about a participant in the event other than the user (fig. 2B, host
information);

or conversation information about a conversation that is relevant to the event.

As to claim 15, Holenweger further shows:
the event is an upcoming event (¶ [0041]);
and the method further causing a shortcut action associated with the event to be displayed (¶ [0042], [0006]) (e.g., displaying a pin or an item on a list, which when selected, displays details about the event are displayed, such as, the start and end point, time and duration, size of venue, sub-events, etc.).

As to claim 21:
Holenweger further shows:
wherein:
the search page (fig. 2B) is displayed by a personal information manager (¶ [0027]) (e.g., a gui may display personalized results);
the personal information manager comprises 
and automatically obtaining the event information further comprises automatically searching, in response to the request to display the search page, 
Gupta further teaches:
the search page is displayed by a 

and automatically obtaining the event information further comprises automatically searching, in response to the request to display the search page, email messages, calendar events, tasks, contact information, and notes for information that is relevant to the events involving the user (¶ [0034], [0052]) (e.g., a search component searches multiple meetings to locate content related to a specific project; meeting content can be any documents or files that can be used to prepare for a meeting).
One would have been motivated to make such combination because a way to enable a user to prepare for an upcoming meeting would have been obtained and desired, as expressly taught by Gupta (¶ [0052]).

Claims 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Holenweger et al. (US20140114943, Holenweger) in view of Gupta et al. (US20100223345, Gupta), further in view of Poel et al. (US10664772, Poel).

As to claims 4, 12:
Holenweger, Gupta show a computer readable medium, method substantially as claimed, as specified above. 
Gupta further shows: and the additional event information comprises a name of a participant in the event and at least one of a title of the participant, a department in which the participant works, or contact information for the participant (fig. 11).
Holenweger, Gupta fail to specifically show: the event information comprises a message notifying the user that there will be at least one potential new contact at the event.
In the same field of invention, Poel teaches: facilitating collaboration sessions. Poel further teaches: an event information comprising a message notifying the user that there will be at least one potential new contact at the event (col. 61, l. 38-42) (e.g., notifying all of the users of a conference that a new invitee will join the session in 10 minutes).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Holenweger, Gupta, Poel before the effective filing date of the invention, to have combined the teachings of Poel with the computer-readable medium, corresponding method, as taught by Holenweger, Gupta. 
One would have been motivated to make such combination because a way to notify conferees already linked to the session of an invitee desire to join the session would have been obtained and desired, as expressly taught by Poel (col. 61, l. 38-43).
Response to Arguments
Applicant’s arguments with respect to the claims above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bang et al. 		[U.S. 20160034253]
Morris			[U.S. 20140297666]
Ganesh			[U.S. 20140101123]

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        3/24/2021